Citation Nr: 1145382	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO. 08-20 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from October 1963 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2004 and July 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The RO originally denied service connection for PTSD in a July 2003 rating decision. Although the Veteran submitted a notice of disagreement (NOD) with that decision, he did not perfect his appeal of that claim by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a March 2004 statement of the case (SOC). Therefore, the July 2003 RO rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

The Veteran filed his application to reopen his claim of service connection for PTSD by the submission of new and material evidence in September 2004. The RO denied his claim to reopen in a November 2004 rating decision. However, the November 2004 decision was nonfinal since the RO continued to receive additional VA medical evidence pertinent to the PTSD claim within one year of this decision. When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. See 38 C.F.R. § 3.156(b) (2011). Any interim submissions before finality attached for the November 2004 rating decision must be considered by VA as part of the pending appeal for the September 2004 claim to reopen. See Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). It follows that the November 2004 rating decision is nonfinal and currently on appeal, stemming from the Veteran's September 2004 petition to reopen. 

The RO continued to deny the Veteran's application claim to reopen his claim in the November 2007 rating decision. 


FINDINGS OF FACT

1. Although the Veteran a NOD with a July 2003 rating decision denying service connection for PTSD, he did not perfect an appeal to the Board after the RO issued a March 2004 SOC. 

2. Evidence received since the July 2003 rating decision is new and raises a reasonable possibility of substantiating the PTSD claim.

3. The Veteran is currently diagnosed with PTSD as a result of in-service stressors experienced during his Vietnam service in 1966 and 1967. 

4. The Veteran has credibly and consistently stated that that he experienced incoming mortar attacks, shelling, and enemy gunfire;, and that he witnessed deaths and injuries to fellow American soldiers in the Republic of Vietnam in 1966 and 1967. The claimed stressors are consistent with the places, types, and circumstances of the Veteran's military occupational specialty, assignment and duties, without clear and convincing evidence to the contrary. 


CONCLUSIONS OF LAW

1. The July 2003 rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). 

2. New and material evidence has been submitted since the last prior, final denial of the PTSD claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Resolving all reasonable doubt in his favor, the Veteran has PTSD that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the new and material evidence issues, the April 2007 and March 2010 VCAA notice letters are compliant with the United States Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since they sufficiently explained the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered). If any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence and service connection issues. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 
 
New and Material Evidence

The establishment of service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The RO originally denied service connection for PTSD in a July 2003 rating decision. Although the Veteran submitted a NOD with that decision, he did not perfect his appeal of that claim by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement) after the RO sent him a March 2004 SOC. Therefore, the July 2003 RO rating decision denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2011). The RO denied service connection for PTSD in the final July 2003 rating decision because there was no medical evidence of record of a PTSD diagnosis, no medical evidence linking PTSD to a confirmed in-service stressor, and no credible supporting evidence for an in-service stressor from Vietnam. The Veteran had failed to provide any specific information regarding his claimed in-service stressors. 

In the April 2010 supplemental statement of the case (SSOC), the RO reopened the new and material evidence claim and considered service connection on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the PTSD claim before proceeding to readjudicate the underlying merits of the claim. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his claim to reopen by the submission of new and material evidence in September 2004. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final July 2003 rating decision. VA mental health examinations dated in April 2009 and December 2009, VA mental health clinic notes dated from 2007 to 2009, and a private psychological evaluation from Howard Cohen, Ph.D., dated in March 2007 confirmed a diagnosis of PTSD for the Veteran. These records now demonstrate medical evidence of PTSD. The March 2007 private psychological evaluation also provides medical evidence of a link between current PTSD symptomatology and specific in-service stressors from Vietnam. The Veteran has also provided additional, credible information regarding his alleged in-service stressors. The new stressor information is presumed credible only for the purposes of reopening his new and material evidence claim. Justus, 3 Vet. App. at 513. The evidence relates to an unestablished fact necessary to substantiate his claim and raises a reasonable possibility of substantiating his claim; that is to say, this evidence is new and material and his PTSD claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection

Upon review of the evidence of record, the Board grants the appeal for service connection for PTSD under the amended July 2010 PTSD regulation.

The Veteran contends that he has PTSD as the result of several traumatic stressors that occurred during his service in the Republic of Vietnam in 1966 and 1967. He states that as a crawler tractor operator assigned to clear jungle he experienced hostile fire with his unit in Bien Hoa province. He states he also witnessed deaths and injuries to U.S. soldiers and also Vietnamese civilians, often viewing the wounded at Long Binh Evacuation Hospital. He alleges continuous PTSD-related symptoms since service to include hypervigilance, depression, anxiety, nightmares, insomnia, flashbacks, anger issues, and social avoidance. He has submitted evidence of VA medical treatment for possible PTSD as early as 1987. See April 2003 stressor statement; VA mental health treatment notes dated in 1987; private psychological evaluation dated in March 2007. 

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 


Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The establishment of service connection for PTSD has unique evidentiary requirements. It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat). To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy. See VAOPGCPREC 12-99. 

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)). In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally. Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

As to the effective date of this amendment, the new provisions apply to applications for service connection for PTSD that: (1) are received by VA on or after July 13, 2010; (2) were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or (5) are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010). Therefore, since the Veteran's claim for PTSD was appealed to the Board before July 13, 2010 but has not been decided by the Board as of July 13, 2010, the amended PTSD regulation could potentially apply in this case if its substantive criteria are also met. 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability. However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor. Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service personnel records (SPRs) and Report of Separation from the Armed Forces (DD Form 214) do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy. His SPRs and DD Form 214 document that he received medals and awards such as the Vietnam Campaign Medal, Vietnam Service Medal, and the National Service Defense Medal, among others, but there is no award which establishes that he engaged in combat. Thus, the combat presumption in connection with PTSD is not for application. 38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans). 

Service treatment records (STRs) do not reveal complaints, treatment, or diagnosis for PTSD or any other psychiatric disorder. But for PTSD, an in-service diagnosis is not required. See 38 C.F.R. § 3.304(f).

The Veteran's lay testimony alone may establish the occurrence of his claimed in-service stressors under the new liberalizing regulation for PTSD. See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3), corrected by 75 Fed. Reg. 41,092 (July 15, 2010). In a March 2007 private psychological evaluation Dr. Cohen generally observed that the Veteran's in-service stressors involving incoming enemy gunfire, mortar attacks, and artillery attacks, as well as witnessing deaths and injuries, relate to his fear of hostile military or terrorist activity. It was assessed the Veteran experienced many of the symptoms of PTSD to include hypervigilance. According to the physician, the alleged stressors were adequate to support a diagnosis of PTSD, and the Veteran's PTSD symptoms are related to the claimed stressors. 

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa. See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001). Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim. See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2. The March 2007 private psychological evaluation is fully adequate. 

The Board also finds the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in the Army at that time. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). SPRs disclose that the Veteran served in the Republic of Vietnam with the Army from May 1966 to August 1967. He was assigned to the 169th Engineering Battalion while stationed in Vietnam. His military occupational specialty (MOS) is listed as a crawler tractor operator. The Veteran has credibly and consistently reported experiencing enemy attacks and witnessed death and injuries while clearing jungle as a crawler tractor operator. There is no specific information suggesting the Veteran was not present during the alleged mortar attacks during time in Vietnam. Internet research confirms the Veteran's unit was present at the locations in Vietnam he has named including Bien Hoa and Long Binh. There is no clear and convincing evidence to the contrary. The Board emphasizes that a stressor need not be corroborated in every detail. Pentecost v. Principi, 16 Vet. App. 124, 128 (2002). With resolution of the benefit of the doubt in the Veteran's favor, his account to include his military occupational specialty and his assignment establishes the occurrence of the claimed in-service stressors in the present case. See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010). 

The threshold consideration for any service connection claim is the existence of a current disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In particular, aside from credible evidence of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressors. 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

VA mental health treatment records dated from 2007 to 2009, VA mental health examinations dated in April 2009 and December 2009, and the March 2007 private psychological evaluation all indicate that the Veteran currently has PTSD. In February 2005, the Veteran underwent VA PTSD screening, the results of which were positive for PTSD. This evidence appears to have been based on testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV). Consequently, the Veteran clearly has a current diagnosis of PTSD. 38 C.F.R. § 3.304(f). 

With respect to a nexus, there is also medical evidence of a link between current PTSD symptomatology and traumatic in-service stressors of enemy gunfire and mortar attacks and witnessing dead and injured soldiers and civilians. 38 C.F.R. § 3.304(f). Specifically, in a March 2007 private psychological evaluation Dr. Cohen concluded that the Veteran has PTSD as the result of these in-service stressors. After a comprehensive interview with the Veteran and psychiatric testing, the PTSD diagnosis was rendered. 

Giving the Veteran the benefit of the doubt, the Veteran's in-service stressors are sufficiently corroborated due to the recent liberalizing PTSD regulation. Accordingly, service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The record also shows the Veteran is service-connected for major depressive disorder secondary to service-connected diabetes mellitus. The depressive disorder is currently rated as 50 percent disabling. However, the Board has also considered whether service connection is warranted for PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The RO will assign an appropriate disability rating. Its attention is called to Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology). That is, VA law generally does not permit separate evaluations for mental health conditions. See General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130. 



ORDER

As new and material evidence has been received, the claim for service connection for PTSD is reopened. 

Service connection for PTSD is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


